Case 2:20-cv-10769-ODW-GJS Document 3 Filed 12/02/20 Page 1 of 8 Page ID #:10


 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11     THE CIA FIXED THE 2020 U.S.           Case No. 2:20-cv-10769-ODW (GJS)
       PRESIDENTIAL ELECTION
12     FREDERICK BANKS RECEIVED               ORDER DISMISSING PETITION
       TWO ALLEGHENY COUNTY
13     (PITTSBURGH) PENNSYLVANIA
       BALLOTS OTHER PA VOTERS
14     WHO RECEIVED MULTIPLE
       BALLOTS LIKELY SENT THEM
15     ALL IN AKA VOTED MULTIPLE
       TIMES BY MISTAKE IF NOT
16     PURPOSELY WHICH IS HOW JOE
       BIDEN WAS ABLE TO CLOSE AN
17     OVER 125,000 VOTE LEAD
       TRUMP HAD IN PENNSYLVANIA
18     FREDERICK BANKS SENT BOTH
       BALLOT ENVELOPES TO
19     IVANKA TRUMP AT THE WHITE
       HOUSE,
20
                  Petitioner
21
             v.
22
       THE CIA USED A TECHNOLOGY
23     CALLED “MICROWAVE
       HEARING” OR “MICROWAVE
24     AUDITORY EFFECT” TO
       INFLUENCE ELECTION
25     OFFICIALS AND VOTERS;
       CENTRAL INTELLIGENCE
26     AGENCY; FCI Oakdale, LA Warden
       Maat,
27
                  Respondents.
28
Case 2:20-cv-10769-ODW-GJS Document 3 Filed 12/02/20 Page 2 of 8 Page ID #:11


 1       On November 23, 2020, a putative 28 U.S.C. § 2241 habeas petition was filed in
 2   this District [Dkt. 1, “Petition”]. The Petition was filed by Frederick Banks, a
 3   convicted federal criminal currently incarcerated in the State of Louisiana at FCI-
 4   Oakdale. The Petition does not name an actual Petitioner but, rather, just sets forth
 5   the rambling verbiage quoted verbatim in the caption above. Banks is the only
 6   signatory to the Petition and mailed it from his present place of incarceration. The
 7   Petition names the Central Intelligence Agency (“CIA”) and the apparent Warden of
 8   Banks’s custodial institution as Respondents.
 9       The Petition does not challenge a conviction or sentence, nor does it challenge
10   the manner in which Banks’s current criminal sentence is being executed. Rather,
11   the Petition seeks to prevent President-Elect Joe Biden from taking office on the
12   basis of purported election fraud. Banks asserts that election fraud occurred
13   because: (1) he received two ballots from Allegheny County, Pennsylvania and
14   speculates that others did as well and sent both ballots in and, thus, voted twice1;
15   and the CIA employed “microwave hearing” technology to “fix” the 2020 election.
16   As relief, Banks: asks the Court to order recounts of all votes in Pennsylvania,
17   Arizona, Nevada, North Carolina, and Georgia; and asserts that he is entitled to be
18   discharged from his federal criminal custody due to this purported election fraud.
19       The Court need not recount Banks’s prior criminal history other than to take
20   judicial notice, pursuant to Fed. R. Evid. 201, that in his most recent criminal case,
21   Banks was tried by jury in the United States District Court for the Western District
22   of Pennsylvania. Banks was found guilty of multiple federal counts of wire fraud
23   and one federal count of aggravated identity theft on November 8, 2019. Banks was
24
     1
25           As Exhibit A to the Petition shows, the initial ballot sent to Banks and others was defective
     and corrected ballots thereafter were sent, voters were told to destroy the originally-sent defective
26   ballots, and voters further were told that the original ballot, if sent in, would be segregated and that
     “[o]nly one ballot would be counted for each voter” even if both were returned. Thus, Banks’
27   speculation that Allegheny County voters may have voted twice is frivolous. Moreover, by his
     own admission, Banks did not vote twice, because he asserts that he sent his two ballots to Ivanka
28   Trump rather than to Pennsylvania election officials.
                                                        2
Case 2:20-cv-10769-ODW-GJS Document 3 Filed 12/02/20 Page 3 of 8 Page ID #:12


 1   sentenced on June 16, 2020, to consecutive terms of 80 months and 24 months
 2   imprisonment, to be followed by several years of supervised release. See Docket in
 3   Case No. 2:15-cr-00168 (W.D. Pa.).
 4       Apart from his criminal status and related time spent in the federal court system,
 5   Banks also is “a notorious frequent filer” in the federal court system, whose cases
 6   routinely are dismissed at the pleading stage as frivolous. See Banks v. Song, No.
 7   1:17-cv-00339 (D. Haw. July 25, 2017) (Order Dismissing Action and Denying In
 8   Forma Pauperis Application); see also Banks v. Cuevas, No. 4:17CV2460, 2018 WL
 9   1942192, at *1 (N.D. Ohio April 25, 2018) (describing Banks as a “frequent filer of
10   frivolous actions in federal and state courts”); Banks v. Song, No. 17-00093, 2018
11   WL 3130940, at *1-*2 (D. Guam Jun. 26, 2018) (finding lawsuit filed by Banks
12   related to his present criminal prosecution essentially was the same suit that he had
13   filed in a number of other Districts in the United States and was “malicious” and
14   improperly filed in the District of Guam); Banks v. New York Police Dept., No.
15   4:15-CV-75-RLW, 2015 WL 1414828, at *2-*3 (E.D. Mo. Mar. 26, 2015)
16   (dismissing as legally frivolous and malicious mandamus action brought by Banks
17   seeking relief based upon, inter alia, the deaths of Eric Garner and Michael
18   Brown).2 Pursuant to Fed. R. Evid. 201, the Court has taken judicial notice of the
19   case dockets and filings available through the PACER and Westlaw systems relating
20   to Banks, which show probably well over 1,000 federal civil proceedings initiated
21   by Banks over the past decade.
22
23
     2
            Banks also has filed a number of actions in this District that have been summarily
24   dismissed as frivolous. See Case Nos.: 2:15-cv-04225-ODW (GJSx); 2:16-cv-05544-JAK (KSx);
25   2:16-cv-07398-R (JPSx); 2:16-cv-07954-ODW (GJS); 2:17-cv-05412-GW (JPRx); 5:18-cv-
     00526-ODW (GJS); 5:19-cv-00780-ODW (GJS); 2:19-cv-06748-JAK (JC); 2:19-cv-07428-ODW
26   (GJS); 2:19-cv-08514-ODW (GJS); 2:19-cv-10468-ODW (GJS); 2:20-cv-00665-ODW (GJS);
     2:20-cv-00680-ODW (GJS); 2:20-cv-00979-ODW (GJS); 2:20-cv-01138-ODW (GJS); 2:20-cv-
27   03640-ODW (GJS); 2:20-cv-05579-ODW (GJS); 2:20-cv-06288-ODW (GJS); 2:20-cv-06919-
     ODW (GJS); 2:20-cv-07554-ODW (GJS); 2:20-cv-08191-ODW (GJS); and 2:20-cv-08541-ODW
28   (GJS).
                                                 3
Case 2:20-cv-10769-ODW-GJS Document 3 Filed 12/02/20 Page 4 of 8 Page ID #:13


 1       When federal courts began dismissing Banks’s civil cases under 28 U.S.C. §
 2   1915(g) due to his numerous “strikes,” he turned to filing 28 U.S.C. § 2241 or other
 3   types of petitions or motions in an attempt to avoid the Section 1915(g) limitation on
 4   his ability to file actions without paying the filing fee. See Banks v. Valaluka, No.
 5   1:15-cv-01935 (N.D. Ohio Nov. 18, 2015) (denying leave to proceed in forma
 6   pauperis and dismissing purported mandamus action).) As one District Court
 7   described him:
 8                Banks is a well-established, multi-district, frequent filer,
                  who has brought over 350 cases in the Northern District
 9                of Ohio, the District of Massachusetts, the Southern
                  District of Mississippi, the District of Columbia, the
10                Southern District of New York, the Western District of
11                New York, the District of Colorado, the District of
                  Arizona, the Southern District of Florida, the Middle
12                District of Florida, the Eastern District of North Carolina,
                  the Middle and Western Districts of Pennsylvania, the
13                Eastern District of Missouri, the Eastern District of New
14                Jersey, the Eastern District of Arkansas, the Western
                  District of Oklahoma, the District of Utah, and the
15                District of Alaska. All of these cases were dismissed as
                  frivolous. He has been declared to be subject to three
16                strike provision of 28 U.S.C. § 1915(g) on numerous
                  occasions. Undeterred, Banks utilizes § 2241 to
17                circumvent the application of § 1915(g).
18   Banks v. Greene, No. 4:18-cv-0884, 2018 WL 4615938, at *1 n.1 (N.D. Ohio, Sept.
19   25, 2018).
20       In addition to numerous findings that Banks’s case-initiating filings are
21   frivolous, Banks has been designated as a vexatious litigant. See, e.g., Banks v.
22   Pope Francis, No. 2:15-cv-01400 (W.D. Pa. Dec. 8, 2015) (Order designating
23   Petitioner as a vexatious litigant). That vexatious litigant designation has been
24   ordered extended to cover filings made by Banks on behalf of any other persons,
25   whether as a purported “next friend” or otherwise, unless and until he has complied
26   with the requirements of the original vexatious litigant designation order. See
27   United States v. Miller, 726 Fed. App’x 107 (June 7, 2018) (affirming district court
28   order so extending scope of vexatious litigant order entered against Banks).
                                               4
Case 2:20-cv-10769-ODW-GJS Document 3 Filed 12/02/20 Page 5 of 8 Page ID #:14


 1       As even the most cursory review of his cases available through the PACER
 2   system shows, Banks has a history of filing delusional and meritless actions on his
 3   own behalf or supposedly on behalf of others with whom he has no connection,
 4   often alleging some sort of mysterious electronic surveillance or use of
 5   “microwave” technology by the CIA. See, e.g., Banks v. United States, No. 19-CV-
 6   8829 (CM), 2019 WL 4933424, at *1 (S.D.N.Y. Oct. 7, 2019) (“Banks has a history
 7   of filing actions on behalf of others without their permission, either by using the
 8   ‘next friend’ device or by naming another individual as a co-plaintiff without that
 9   individual’s authorization”; and finding that Section 2241 petition brought by Banks
10   on the purported behalf of climate activist Greta Thunberg was a “continuation of
11   [his] pattern of vexatious, frivolous, and nonmeritorious litigation” that warranted
12   summary dismissal); Banks v. Crooked Hilary, No. 2:16-cv-07954 (C.D. Cal. Oct.
13   26, 2016) (Order denying leave to proceed in forma pauperis and discussing some
14   of the prior decisions finding Petitioner’s actions to be frivolous and delusional);
15   Schlemmer v. Central Intelligence Agency, No. 2:15-cv-01583 (W.D. Pa. Dec. 15,
16   2015) (Order dismissing with prejudice a 28 U.S.C. § 2241 habeas petition filed by
17   Petitioner as purported “next friend” on behalf of a criminal defendant with whom
18   he had no relationship); Valaluka, supra (Order at 2: “Banks has not limited his
19   frivolous filings to cases he files in his own name, but has expanded his efforts by
20   filing cases and motions on behalf of other prisoners, often without their knowledge
21   or consent.”).
22       The “Petitioner” in this case set forth in the case caption consists only of garbled
23   and run-on text that does not constitute “a person in custody” for purposes of
24   Section 2241 habeas relief and is not a legitimate habeas petitioner. Respondent
25   CIA also is not a legitimate habeas Respondent, as this federal intelligence agency is
26   not “the person who has custody over” Banks for federal habeas purposes (see 28
27   U.S.C. § 2242) and, thus, is not a viable Respondent for a Section 2241 action.
28
                                                5
Case 2:20-cv-10769-ODW-GJS Document 3 Filed 12/02/20 Page 6 of 8 Page ID #:15


 1       This procedural defect aside, there are other more fundamental defects that exist
 2   here. It is plain that there is and can be no viable claim for relief alleged in the
 3   Petition based on its subject matter, but particularly so to the extent that Banks
 4   purports to seek “habeas” relief. Banks’ assertions of election fraud, even if they
 5   had factual merit (which they do not), do not give rise to a right to federal habeas
 6   relief on anyone’s part, much less his. Banks’ assertion that the CIA “is employing
 7   microwave hearing & FISA” on him, and that this is why he is in federal criminal
 8   custody, is factually and legally frivolous within the meaning of Denton v.
 9   Hernandez, 504 U.S. 25, 32-22 (1989), and Neitzke v. Williams, 490 U.S. 319, 325
10   (1989). Banks is in custody because he has been convicted of federal crimes in a
11   different federal District and is serving his related sentence in a different District,
12   not because of any putative FISA warrant and/or electronic surveillance by the CIA.
13   Banks is not in custody in this District for habeas or any other purposes, because he
14   was not convicted in this District and is not incarcerated here. See Banks v. Canada,
15   No. 9:20-CV-0064 (LEK), 2020 WL 1689859, at *2 (N.D.N.Y. April 7, 2020)
16   (dismissing Section 2241 petition brought by Banks raising the same allegations he
17   has made in prior cases brought here and finding his allegation that the CIA’s
18   alleged electronic signal originated in the district insufficient to confer jurisdiction
19   in the district, given that his district of confinement was elsewhere).
20       Banks has been time after time that his various “habeas” actions – all apparently
21   motivated by something he has seen on the news – do not belong in this District.
22   Nonetheless, he persists in filing patently frivolous actions in this District that have
23   no place here. Even if election fraud had occurred in Allegheny County,
24   Pennsylvania, as Banks asserts, this District would not be the proper venue for any
25   lawsuit related to that or to any asserted election irregularities in states other than
26   California.
27       Moreover, as Banks also has been told over and over again, he has no right to
28   purport to represent anyone else in legal proceedings, including here voters in the
                                                 6
Case 2:20-cv-10769-ODW-GJS Document 3 Filed 12/02/20 Page 7 of 8 Page ID #:16


 1   2020 Presidential election. Generally, non-lawyers may not represent other persons
 2   in court. See, e.g., Simon v. Hartford Life, Inc., 546 F.3d 661, 664 (9th Cir. 2008)
 3   (“courts have routinely adhered to the general rule prohibiting pro se plaintiffs from
 4   pursuing claims on behalf of others in a representative capacity”); Collinsgru v.
 5   Palmyra Bd. Of Educ., 161 F.3d 225, 232 (3rd Cir. 1998). 28 U.S.C. § 1654 permits
 6   persons to appear on a pro se basis only in their “own cases personally.” See
 7   Shephard v. Wellman, 313 F.3d 963, 970 (6th Cir. 2002). Local Rule 83-2.10.2
 8   expressly prohibits a pro se litigant from delegating his representation to any other
 9   person. Because Banks is not a lawyer authorized to practice in this Court, he may
10   not pursue relief on behalf of anyone else here, other voters. See C.E. Pope Equity
11   Trust v. United States, 818 F.2d 696, 697 (9th Cir. 1987) (a layperson acting in pro
12   per may not appear or seek relief on behalf of others); see also Banks as next friend
13   of Waymer v. Eddy, 801 Fed. App’x 50 (3rd Cir. April 14, 2020) (affirming
14   dismissal of Section 2241 petition brought by Banks on behalf of others and finding
15   that not only did Banks lacked standing to seek relief on behalf of others as a next
16   friend, but that “as a layperson, Banks cannot represent other parties,” even if he is
17   purporting to act as a next friend); Banks v. NPR New Morning Edition, 795 Fed.
18   App’x 92 (3rd Cir. Feb. 25, 2020) (affirming dismissal of Section 2241 petition
19   brought by Bank on behalf of Anthony Bourdain and finding that “Banks cannot
20   litigate on behalf of Bourdain or his estate”).
21       If Banks wishes to challenge his present criminal custody, there are established
22   avenues for him to do so, but none of them include bringing repeated and frivolous
23   28 U.S.C. § 2241 or other civil actions outside of the District of conviction based on
24   matters having nothing to do with his present conviction and/or sentence. The
25   matters alleged in the Petition simply do not involve situations in which Section
26   2241 federal habeas jurisdiction or any other basis for federal jurisdiction properly
27   can be invoked, much less in a District having nothing to do with him or the
28   purported election-related matters of which he complains.
                                                7
Case 2:20-cv-10769-ODW-GJS Document 3 Filed 12/02/20 Page 8 of 8 Page ID #:17


 1      Accordingly, IT IS ORDERED that: the Petition is dismissed for lack of
 2   jurisdiction; and Judgment shall be entered dismissing this action.
 3
 4   DATED: _December 2, 2020
 5                                          _______________________________
                                            OTIS D. WRIGHT II
 6                                          UNITED STATES DISTRICT JUDGE
 7   Submitted by:
 8
 9   ___________________________________
10   GAIL J. STANDISH
     UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               8
